                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

GERALD J. SILVA,                                :
    Plaintiff,                                  :      CASE NO. 3:18-CV-1770 (MPS)
                                                :
       v.                                       :
                                                :
D.K. WILLIAMS,                                  :
      Defendant.                                :      April 16, 2019

________________________________________________________________________

                RULING ON AMENDED COMPLAINT (ECF No. 9)

       On October 26, 2018, the plaintiff, Gerald J. Silva, a pro se inmate currently

confined at the Federal Correctional Institution in Danbury (“FCI Danbury”),

Connecticut, brought a civil rights action under Bivens v. Six Unknown Named Agents of

Fed. Bureau of Narcotics, 403 U.S. 388 (1971), against the warden of FCI Danbury, D.K.

Williams. Compl. (ECF No. 1) at 1-2. The complaint seeks monetary and injunctive

relief against the defendant for “garnishing inmates’ wages” and “price gouging” items in

the prison commissary. Id. at 5-6. The Court dismissed the complaint without prejudice

because (1) the plaintiff failed to allege facts showing that he had standing to bring the

wage garnishing claim, and (2) his “price gouging” claim was not cognizable. Initial

Review Order (ECF No. 7) at 3-4. In doing so, the Court permitted the plaintiff to file an

amended complaint alleging facts showing that he had standing to bring the wage

garnishing claim against the defendant. Id. at 4, 8.

       On March 18, 2019, the plaintiff filed an amended complaint alleging that the

Bureau of Prisons garnished wages he earned at FCI Danbury in 2018. Am. Compl.

(ECF No. 9) at 1; Pl.’s Attach. 1 (ECF No. 9-1) at 1-5. Specifically, he alleges that he

was promised a monthly pay of $70.00 but only received $58.15. Pl.’s Attach. 1 at 5.
         Although plaintiff now adequately pleads standing, even construing his

allegations liberally, the Court would be inclined to dismiss the plaintiff’s amended

complaint for the following reasons. Plaintiff’s Fifth Amendment due process claim for

garnishing of his wages against the defendant in his individual capacity for damages may

not be cognizable under Bivens. See Ziglar v. Abbasi, 137 S. Ct. 1843, 1859–60 (2017)

(holding that “[i]f the case is different in a meaningful way from previous Bivens cases

decided by this Court,” a special factors analysis is required to determine whether a

Bivens cause of action can be implied).1 Plaintiff is also precluded from recovering

injunctive relief against the defendant in his official capacity under Bivens. See Polanco

v. U.S. Drug Enf’t Admin., 158 F.3d 647, 652 (2d Cir.1998) (stating that “a Bivens action

. . . [is] . . . (by definition) a claim for money damages, whereas [plaintiff] seeks equitable

relief.”); Robinson v. Overseas Military Sales Corp., 21 F.3d 502, 510 (2d Cir. 1994)

(affirming dismissal of Bivens action against federal officers in their official capacities).

Nonetheless, plaintiff may be able to obtain such injunctive relief under a different cause

of action, such as 28 U.S.C. § 2241, the Administrative Procedure Act, or a writ of

mandamus. See, e.g., Thompson v. Choinski, 525 F.3d 205, 209 (2d Cir. 2008)

(recognizing the availability of 28 U.S.C. § 2241 as a vehicle for prisoner’s claim for

injunctive relief challenging federal conditions of confinement); Polanco, 158 F.3d at

652 (“[The APA] waives sovereign immunity in an action seeking equitable relief from


1
  The plaintiff has indicated that he wishes to bring this claim on behalf of himself and all “[a]ffected
inmates” at FCI Danbury and, therefore, requests that this Court designate this case as a class action
lawsuit. Am. Compl. at 3. He adds, however, that if this Court decides that this case cannot move forward
as a class action suit, he still wishes to proceed with the complaint “on an individual basis.” Id. Courts in
this Circuit have held that a pro se plaintiff cannot adequately represent absent class members and thus
cannot bring a class action. See, e.g., Jaffe v. Capital One Bank, No. 09 CIV. 4106 (PGG), 2010 WL
691639, at *10–11 (S.D.N.Y. Mar. 1, 2010). In any event, the plaintiff’s effort to demonstrate compliance
with Rule 23 here consists of conclusory statements. (ECF No. 9 at 3.) Because plaintiff will soon have
representation, however, any amended complaint may attempt to replead the class allegations.


                                                      2
wrongful agency action, except where (i) the action also seeks monetary relief; (ii) there

is an adequate remedy at law; or (iii) the action is precluded from judicial review by

statute or committed by law to agency discretion.”).

        The plaintiff, through his amended complaint, also takes issue with the Court’s

dismissal of his “price gouging” claim, contending that the inflation of prices for

necessary items such as hygiene products, deprives him and other FCI Danbury inmates

of basic human needs. See Am. Compl. at 6-7. However, the plaintiff has not shown that

the defendant is depriving him of food, clothing, medical care, or reasonable safety

simply because he cannot afford to purchase several hygiene products through

commissary. See Alster v. Goord, 745 F. Supp. 2d 317, 335 (S.D.N.Y. 2010) (discussing

standard for inhumane conditions of confinement claim under Eighth Amendment). As

the Court stated in its Initial Review Order, the plaintiff does not have a constitutional

right to access a commissary; Initial Review Order at 4 (quoting Montalvo v. Lamy, 139

F. Supp. 3d 597, 606 (W.D.N.Y. 2015)); and the plaintiff has not cited any authority that

the Court has overlooked or failed to address.

        Nonetheless, for the reasons stated in the Initial Review Order, the Court believes

plaintiff’s Fifth Amendment due process claim for garnishing of his wages may have

merit, but turns on complex legal issues that are difficult for plaintiff to adequately

present. Accordingly, the Court will appoint counsel under Hodge v. Police Officers, 802

F.2d 58, 60–61 (2d Cir. 1986). Counsel shall confer with plaintiff and, within 45 days

from counsel’s appointment, file a second amended complaint that attempts to rectify the

flaws identified in this order.




                                              3
It is so ordered.

Dated at Hartford, Connecticut this 16th day of April 2019.



                                                    ____/s/__________________
                                                    Michael P. Shea
                                                    United States District Judge




                                    4
